TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00127-CR


In re Johnny Ray Valchar




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 95-522-K277, HONORABLE JACK R. MILLER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
This is an appeal from an order denying post-conviction forensic DNA testing.  The
clerk's record does not contain the trial court's certification of Valchar's right of appeal.  Tex. R.
App. P. 25.2(a)(2).  The denial of testing is an appealable order.  Tex. Code Crim. Proc. Ann.
art. 64.05 (West 2006).  Notice that the certification is missing has twice been sent to the
district clerk. 
The appeal is abated for the trial court to prepare and file the certification of the right
of appeal required by rule 25.2(a)(2).  Tex. R. App. P. 37.1.  A supplemental clerk's
record containing the court's certification shall be tendered to the Clerk for filing no later than
November 10, 2009.

Before Justices Patterson, Puryear and Pemberton
Abated
Filed:   October 30, 2009
Do Not Publish